Citation Nr: 0736098	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for allergies/allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran retired from active duty in September 1995.  He 
served more than 20 years.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Service medical records document veteran had symptoms of 
severe tiredness, early morning awakening, daytime 
sleepiness, headaches and restlessness, and an October 1994 
record showed sleep apnea was suspected.  

2.  A sleep study, including a polysomnography, in October 
1998 confirmed diagnosis of sleep apnea syndrome.  

3.  On the veteran's Report of Medical History, dated in July 
1995, the veteran checked having a history of hay fever, with 
service medical records documenting symptoms such as runny 
nose, coughing, upper respiratory infections, sore throats 
and congestion.  

4.  A January 1999 evaluation by a private allergist 
confirmed diagnosis of chronic seasonal allergic rhinitis, 
and a VA physician suggested a link between the veteran's 
allergic rhinitis and service.   


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, sleep apnea was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  With resolution of reasonable doubt in the veteran's 
favor, allergic rhinitis was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board has resolved the claims favorably, there can be 
no prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist.  Therefore, no 
further discussion is warranted on those matters.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2007).  

Sleep Apnea

In October 1994, service medical records reveal the veteran 
complained of severe tiredness, morning awakening, reverse 
sleepiness, headaches, loud snoring, and restlessness.  He 
was referred to the Sleep Apnea Lab for studies.  The 
assessment was the veteran had history consistent with 
obstructive sleep apnea syndrome.  

In February 1995, records from the Sleep Disorders Laboratory 
noted polysomnography results were normal.  The veteran's 
retirement Report of Medical Examination in July 1995 did not 
note any neurological or respiratory disorders.  

Service medical facility records from August 1998 note the 
veteran was having sleep problems and a sleep study was 
ordered.  September 1998 private medical records indicate the 
veteran was referred from a service medical facility for 
evaluation.  He had a history of snoring, apneas, sleepiness 
to the point of falling asleep while still standing.  The 
veteran had even dosed off while stopped in traffic.  An 
October 1998 polysomnography study confirmed sleep apnea 
syndrome.  

A VA examination was conducted in August 2003 to determine if 
the veteran's sleep apnea was related to service.  The 
examiner noted that the claims folder was not available for 
his review.  The VA physician stated that based on the 
evidence above, (history taken during the examination), and 
the lack of evidence of apnea while still in the military, it 
was not at least as likely as not that his sleep apnea was 
related to his military service.  

The veteran submitted a January 2004 letter from his VA 
physician.  She stated she had reviewed the veteran's medical 
records.  She noted the veteran had symptoms of sleep apnea 
in service with daytime somnolence and fatigue while on 
active duty.  The sleep study done in 1995 read as normal, 
but a sleep study in November 1998 showed sleep apnea.  In 
her opinion it was possible that the symptoms the veteran had 
in service were related to sleep apnea, which may not have 
been picked up on in the sleep study done in 1995.  

The evidence includes a current diagnosis of sleep apnea.  
There is documentation in the service medical records of 
symptoms of sleep apnea.  There is an opinion from a VA 
physician who reviewed the medical records linking the 
symptoms in service to the currently diagnosed sleep apnea.  
Although there is an adverse medical opinion, with the 
symptoms noted in service and the relatively short period 
between the veteran's retirement from active duty in 
September 1995 and his diagnosis of sleep apnea in 1998, 
resolution of reasonable doubt in the veteran's favor 
supports an award of service connection.  




Allergies

Service medical records document the veteran had symptoms 
such as rhinorhea, coughing, upper respiratory infections, 
and sinus symptoms in service.  The veteran was not afforded 
an evaluation for allergies in service.  At service 
separation examination in July 1995, the veteran checked on 
his Report of Medical History that he had hay fever.  On the 
back side of the form the physician noted the veteran had hay 
fever, recurrent sinusitis that was seasonal and a history of 
coughing.  Antihistamines had been prescribed.  No 
respiratory, sinus or nose disorder was noted on his 
separation examination.  

In January 1999, private records from an allergist indicate 
the veteran was referred for an evaluation for chronic 
rhinitis and chronic urticaria/angioedema.  The veteran 
reported rhinitis symptoms for the last 10 years.  His 
symptoms included a runny nose, congestion, red/itchy eyes, 
and sinus headaches.  The rhinitis symptoms were perennial 
and he had seasonal worsening from May through July.  While 
on active duty he had hives.  Dust, smoke and grass mowing 
triggered his rhinitis.  Examination of the nose revealed 
pink boggy mucosa and turbinates, bilaterally.  Skin testing 
indicated a large reaction to pecan pollen and grasses.  The 
assessment was the veteran had chronic idiopathic 
urticaria/angioedema and chronic seasonal allergic rhinitis.  

The veteran, in an August 2005 letter to VA, listed 12 
instances dated from February 1973 to June 1990 in which he 
claims he suffered symptoms of allergic rhinitis.  Those 
records document treatment for coughs, sores throats, colds, 
ear ache, and congestion.  

The Board is aware the regulations do not require that a 
disorder be diagnosed in service for service connection to be 
warranted.  38 C.F.R. § 3.303(d) (2007).  The veteran in this 
case has supplied a list of his symptoms in service which he 
believes are related to allergic rhinitis, and he is 
competent to report symptoms such as a runny nose which may 
be observed by a lay person.  

An evaluation by an allergist diagnosed "chronic" seasonal 
allergic rhinitis, which is consistent with the history in 
the service medical records and that set out in the report.  
Likewise, in a January 2004 letter from a VA physician, there 
was a link suggested between the veteran's allergic rhinitis 
and service.  On this record, and with resolution of 
reasonable doubt in the veteran's favor, the evidence 
supports the grant of service connection for allergic 
rhinitis.  


ORDER

Service connection for sleep apnea is granted.  

Service connection for allergic rhinitis is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


